DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022 has been entered.
 
Response to Amendment
3.        In an amendment dated, January 20, 2022, claims 1 is amended. Currently claims 1-10 are pending.

Response to Arguments
4.        Applicant's arguments filed January 20, 2022, have been fully considered but they are not persuasive. 
         On the remarks filed on January 20, 2022, applicant argues prior art of record fails to disclose the claimed limitation of independent claim 1 wherein "calculate a  coordinates of the touched position detected by the operation panel member and the respective distances detected by the first sensor, the second sensor, and the third sensor."  The office respectfully disagrees. Prior art Griffin et al discloses touch input device that is capable of detecting touch input (i.e. force input) at a touch location (i.e. touch coordinates) and based on touch operation said device determine displacement of the operation panel member (i.e. amount of down force applied to displace the operation member 118) which is processed by devices processor. And prior art Paleczny discloses touch input device that has a plurality of force sensors (104) disposed at four corners used to determine touch input operation on said device. Thus prior art Griffin et al teaches an input operation that is processed using processor 102 interacts with other components, such as touch-sensitive overlay 114 operably connected to an electronic controller 116 that together comprise a touch-sensitive display 118, one or more force sensors 122. Touch contacts or touch functions, may be detected by the touch-sensitive display 118.  The processor 102 may determine attributes of the touch, including a location of a touch. A force 302 applied to the touch-sensitive display 118 moves, or depresses, the touch-sensitive display 118 toward the base 210, and when sufficient force is applied, the actuator 120 is depressed or actuated as shown in FIG. 3. The processor 102 receives a signal when the actuator 120 is depressed or actuated and sensed by force sensor 122 that is disposed between the piezo actuator120 and the touch-sensitive display 118. And touch input detected would be force imparted by a touch on the touch-sensitive display, a displacement distance of at least a part of the touch-sensitive display 118, an area of contact of a touch (i.e. touch position). When the touch threshold is a force value, that force threshold may reflect, for example, the force of a touch that actuates the actuator(s) 120 or a force measured or detected by a force sensor 122, which force may be interpreted by the processor 102 to meet the touch threshold. Therefore prior art of record discloses determining (i.e. calculating) displacement of the operation panel member (i.e. amount of down force applied to displace the operation member 118) based on a touch operation of the user at a touched position based on touch location on the operation panel member (118) and the respective distances (i.e. displacement distance of the touch-sensitive display) detected by the force sensors. 
However in the interest of expediting prosecution examiner relied upon newly found prior art of record SAH et al (Fig 1, 14-18 and Par 0041-0091) to further teach “calculate a displacement of the operation panel member occurring at the touched position upon a touch operation by calculating an equation that includes values relating to coordinates of the touched position detected by the operation panel member and the respective distances detected by the plurality of sensor.


Claim Rejections - 35 USC § 103
5.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
6.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.

8.        Claim(s) 1-4, 6-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al (PG Pub NO 2011/0248948) in view of SAH et al (PG Pub NO 2017/0220195) and further view of Paleczny (PG Pub NO 2011/0260984).

As in claim 1, Griffin et al discloses an input device (Fig 1-6), comprising: 
an operation panel member having a touch- sensitive surface and configured to detect coordinates of a touched position within the touch- sensitive surface; 
a first sensor, a second sensor, and a third sensor each disposed on a reference plane spaced from the operation panel member and configured to detect respective distances to the operation panel member; (Fig 5 item 122) discloses force sensor(s) disposed on a reference plane (i.e. base 210) spaced from the operation panel member (i.e. touch surface) and configured to detect force when touch surface is depressed (i.e. when respective distances to the operation panel member in relation to base changes)(Par 0030 line 10-11)  
and a signal processing unit (Fig 1 item 102) configured to process signals from the operation panel member, the first sensor, the second sensor, and the third sensor [(Par 0018) discloses said processer interacts with other components of said device (i.e. sensors)and processes signals from touch panel] , wherein the operation panel member is capable of inclining relative to the reference plane in response to load applied to the touched position [(Par 0030) discloses the touch surface (i.e. operation panel member) is capable of inclining relative to the reference plane (Base) in response to load applied to the touched position ], and wherein the signal processing unit is configured to calculate a displacement of the operation panel member occurring at the touched position upon a touch operation by calculating an equation that includes values relating to coordinates of the touched position detected by the operation panel member and the respective distances detected by the first sensor, the second sensor, and the third sensor. (Fig 2 and Par 0032) discloses determining (i.e. calculating) displacement of the operation panel member (i.e. amount of down force applied to displace the operation member 118) based on a touch operation of the user at 
But fails to explicitly disclose calculating an equation that includes values relating coordinates and respective distances; however SAH et al (Fig 1, 14-18 and Par 0041-0091) relied upon to teach calculating displacement of the operation panel member (10) occurring at the touched position (P1) upon a touch operation (i.e. vertical load/down force applied “Fy”) by calculating an equation  that includes values relating to coordinates of the touched position detected by the operation panel member (touch potion P1) and the respective distances (i.e. distance between touch point P1 and sensors 20A and 20B) detected by the plurality of sensors (20). Therefore, it would have been obvious to an ordinary skilled person in the art at the time of the filing to modify Griffin with the teaching of SAH et al having force sensor disposed on the edge of touch panel wherein displacement of operation panel member when vertical load is applied at a given touch point/position during touch operation is calculated using an equation that include value of touch coordinate at a touch location and distance of sensors from touch coordinate in order to accurately determine the location of touch input on the touch panel using two set of data to determine touch input position of the user.    
But Griffin et al in view of SAH et al fails to explicitly disclose having first, second and third sensors. However prior art Paleczny (Fig 3-4 item 104) discloses plurality of force sensors (104) disposed at four corners of input device. Therefore it would have been obvious to an ordinary skill person in the art at the 

As in claim 2, Griffin et al in view of SAH et al and further view of Paleczny discloses the input device as claimed in claim 1, wherein the first sensor is configured to detect a distance between the first sensor and a first point on the operation panel member, wherein the second sensor is configured to detect a distance between the second sensor and a second point on the operation panel member, wherein the third sensor is configured to detect a distance between the third sensor and a third point on the operation panel member [(Par 0018 line 6 and Fig 2-5) discloses plurality of force sensors wherein based on amount of down force applied to displace the operation member (118) respective distances between the sensor(s) and a point on the operation panel member would be detected], and wherein the signal processing unit (Fig 1 item 102) is configured to identify a plane that contains the first point, the second point, and the third point, and to identify coordinates within the plane corresponding to the coordinates of the touched position. (Fig 1-3 and Par 0018) discloses said processer interacting with touch sensor and force sensor wherein said device would identify coordinates within the plane corresponding to the coordinates of the touched position at a given contact potion.

As in claim 3, Griffin et al in view of SAH et al and further view of Paleczny discloses the input device as claimed in claim 1, wherein a direction of the distances detected by the first sensor, the second sensor, and the third sensor is a first direction perpendicular to the reference plane. (Fig 2) discloses applied force input (302) sensed by plurality of sensors (122) perpendicular to the reference plane (base 210).

As in claim 4, Griffin et al in view of SAH et al and further view of Paleczny discloses the input device as claimed in claim 1, wherein the operation panel member includes: a touchpad; and a holder configured to hold the touchpad, wherein the first sensor, the second sensor, and the third sensor are configured to detect distances to the holder. (Fig 2) discloses applied force input (302) on operation panel member (118) that is part of touch panel/pad and holder (212) wherein the force sensors are configured to detect force applied (i.e. distances) to the holder (support tray).

As in claim 6, Griffin et al in view of Paleczny discloses the input device as claimed in claim 1, further comprising an actuator configured to generate vibration on the touch-sensitive surface of the operation panel member. (Fig 1-5 item 120 and Par 0025 line 1-30)0 disclose actuator configured to generate vibration on the touch-sensitive surface of the operation panel member.

As in claim 7, Griffin et al in view of SAH et al and further view of Paleczny discloses the input device as claimed in claim 6, wherein the actuator is disposed at a same side of the operation panel member as the reference plane. (Fig 1-5 item 120) discloses 

As in claim 8, Griffin et al in view of SAH et al and further view of Paleczny discloses the input device as claimed in claim 6, further comprising: a support member having the reference plane; and a first elastic member configured to support the operation panel member on the support member in a manner allowing vibration. (Fig 2-5 and Par 0030) discloses support member (i.e. base 210) having the reference plane and an elastic member (408) configured to support the operation panel member (118) on the support member (210) in a manner allowing vibration from actuator (120).

As in claim 10, Griffin et al in view of SAH et al and further view of Paleczny discloses the input device as claimed in claim 1, further comprising a fourth sensor spaced from the first sensor, the second sensor, and the third sensor on the reference plane and configured to detect a distance to the operation panel member [ (Paleczny, Fig 3- 4 item 104) discloses fourth sensor spaced from the first sensor, the second sensor, and the third sensor on the reference plane (82) spaced from the operation panel member (i.e. touch surface) and configured to detect force when touch surface is depressed (i.e. when respective distances to the operation panel member in relation to base changes)], wherein the signal processing unit (Griffin et al, Fig 1 item102 and  Paleczny, Fig 1 item 22)  is configured to calculate the displacement as a first displacement, to calculate a second displacement of the operation panel member occurring at the touched position upon a touch operation based on the coordinates of the touched position detected by the operation panel member and respective distances detected by the fourth sensor and two of the first sensor, the second sensor, and the third sensor, and to calculate an average value of the first displacement and the second displacement. (Griffin et al Fig 1-3 and Par 0018) discloses signal processing unit is configured to calculate a displacement of the operation panel member (i.e. amount of down force applied to displace the operation member 118) occurring upon a touch operation at the touched position based on touch location on the operation panel member (118) and the respective distances (i.e. magnitude of force) detected by the force sensors.

9.        Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al (PG Pub NO 2011/0248948) in view of SAH et al (PG Pub NO 2017/0220195) and further view of Paleczny (PG Pub NO 2011/0260984) in further view of Inkster (PG Pub NO 2003/0026971)

As in claim 5, Griffin et al in view of SAH et al and further view of Paleczny discloses the input device as claimed in claim 1, (Paleczny, Fig 4) discloses the use of plurality of sensors(i.e. four force sensor 104), but fails to disclose said sensor(s) are photo sensors. However Inkster (Fig 5 item 26 and Par 0020 line 13-16and Par 0023 line 12-15) discloses the use of  photo-sensors 26 in an input device that is capable of determining the location(s) and magnitude(s) of forces applied to flexible surface 12 (i.e. operation panel member). Therefore it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Griffin et al in view of Paleczny sensor with the teaching of Inkster photo sensor as a use of alternate type of sensor use to .

10.        Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al (PG Pub NO 2011/0248948) in view of SAH et al (PG Pub NO 2017/0220195) and further view of Paleczny (PG Pub NO 2011/0260984) in further view of Zadesky (PG Pub NO 2006/0250377)

As in claim 9, Griffin et al in view of SAH et al and further view of Paleczny discloses the input device as claimed in claim 8, but fails to disclose further comprising a second elastic member harder than the first elastic member and disposed closer to a center of the operation panel member than is the first elastic member in a planar view, the second elastic member supporting the operation panel member on the support member. However Zadesky (Fig 11, 12, 37 and Par 0097-0098 and 0181) discloses the use of elastic member disposed closer to a center of the operation panel member in a planar view, the elastic member supporting the operation panel member (122/702) on the support member (base). Therefore it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Griffin et al in view of Paleczny input device with the teaching of Zadesky such that an extra support member would be provided at the center of operation member to provide better support to operation member as force is applied during use.

Conclusion

11.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224.  The examiner can normally be reached on 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENYAM KETEMA/Primary Examiner, Art Unit 2626           
        01/27/2022